DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities:  Applicant claims in line 3, “including a an induction…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 12, and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and 14 recite the limitation "one of the spline drive rollers" in line 13, respectively.  There is insufficient antecedent basis for this limitation in the claim.  Applicant has only claimed “at least one…spline drive roller” at this point, therefore, Applicant cannot then claim more than one roller.
Regarding claims 2-9 and 15-20, these claims are rejected for containing the same indefiniteness issues as claims 1 and 14, respectively, from which these claims depend.
Regarding claim 6, Applicant claims “second, and third magnetic ring portions” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  
Regarding claim 8, Applicant claims “the lance drive” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
Regarding claim 12, Applicant claims “the shoulder extension” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  This should read “the shoulder extension portion”.
Regarding claim 19, Applicant claims “the hose stop block” in line 4.  There is insufficient antecedent basis for this limitation in the claim.  
Regarding claim 20, Applicant claims “another induction stop sensor” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Applicant previously claimed “a removable induction stop sensor”, Applicant should bring this claim language into conformity to clear up any indefiniteness thereof.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 20160025432 to Mathis et al. (Mathis).
Regarding claims 10 and 12, Mathis teaches a flexible lance hose stop element configured to be installed on a flexible lance hose being fed into and through a flexible lance drive apparatus, the hose stop element comprising: an elongated body configured .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20160025432 to Mathis et al. (Mathis).
Regarding claim 11, Mathis is relied upon as above in claim 10.  Mathis does not teach wherein the first half and the second half are identical in size and shape. 
However, this is merely an obvious change in shape that has not been shown to produce a new and unexpected result all in order to achieve the predictable result of clamping the hose therein.  See MPEP 2144.04, IV, B.
Regarding claim 13, Mathis is relied upon as above in claim 10.  Mathis does not teach wherein at least the should extension portion is made of metal.
However, Mathis teaches that other components of the apparatus thereof are made of metal (paragraph 20), wherein this would have been obvious to try, absent a showing of an unexpected result, to thereby achieve the predictable result of clamping the assembly in place.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711



/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711